DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-6 and 10-12 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-3 and 7-9 respectively.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claims 1, 4, 7 and 10:  hand motion sensing device

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claims 1, 4, 7 and 10: hand motion sensing device is interpreted to be a video camera as described in Paragraph [0023] of the PG-Publication.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because it is unclear how the at least one hand motion sensing device (e.g. video camera) is “trained” on the hand-operated controller.  Claims 4, 7 and 10 appear to have the same issue.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0183591 to Johnson et al. “Johnson” in view of U.S Publication No. 2014/0287391 to Kumar et al. “Kumar” and U.S. Patent No. 7,549,961 to Hwang or alternatively, U.S. Publication No. 2017/0105701 to Pelissier et al. “Pelissier”.   
As for Claims 1-12, Johnson discloses a robotic surgical system and method capable of performing laparoscopic surgery (Abstract; Paragraphs [0002] and [0038]) comprising: a medical surgical robot comprising surgical instruments for laparoscopic surgery (Paragraph [0038]; Fig. 1A and corresponding descriptions); a surgeon console (e.g. 100 in Fig. 1A and corresponding descriptions) in communication with the robot and further including a pair of hand-operated controllers (122 in Fig. 1C and corresponding descriptions) and a procedural monitor (e.g. 130 in Fig. 1C or alternatively 338 in Fig. 3 and corresponding descriptions) for displaying a view of the surgical site (e.g. intracorporeal site) (Paragraphs [0036] and [0037]).  Johnson also makes it clear that the robotic system includes one or more other displays with multi-panel configurations (Paragraph [0046]).  In one embodiment, Johnson’s robotic system interacts with a plurality of user consoles to allow another surgeon to take over or illustrate a technique during a surgical procedure with medical students and physicians-in-training or to assist during complex surgeries (Paragraph [0041]).  Johnson’s system employs teleconferencing with audio and visual communications (Paragraph [0042]).  
However, Johnson does not expressly disclose wherein the surgeon’s console includes a video camera (e.g. hand motion sensing device) configured to capture the surgeon’s interaction with the hand-operated controllers.  It follows, Johnson’s multi-panel monitor system does not display the video captured by the hand motion sensing device.  
Kumar teaches from within a similar field of endeavor with respect to robotic systems and methods where a video system is arranged to record a user’s interaction with the surgical system (Paragraph [0026]).  
Furthermore, Hwang teaches from within a similar field of endeavor with respect to systems and method for physician collaboration where a video feed (e.g. captured images), diagnostic images and monitoring information is transferred to a remote expert for feedback (Abstract; steps 506-512 in Fig. 5 and corresponding descriptions).  In one embodiment, a live video of hand motion is provided to the remote expert’s display in a picture-in-picture format (Column 2, Lines 55-65; Figs. 3A-C and corresponding descriptions).  
Likewise, Pelissier teaches from within a similar field of endeavor with respect to systems and methods for physician collaboration where a video stream (e.g. captured images) depicting hand motions of a medical procedure are transmitted and displayed to an expert for review and feedback (Paragraphs [0070]-[0072]).  Pelissier explains that the review and feedback may be used to adjust/correct hand motion to correctly position a device.  
Accordingly, one skilled in the art would have been motivated to have modified the robotic system and method described by Johnson to include a video camera configured to record hand motion of the user as described by Kumar and Hwang/Pelissier in order to enhance the feedback or instruction provided by a collaborating physician/expert.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).   Examiner notes that in the modified system, the video camera to collect hand motion recordings would be focused on (e.g. trained on) the pair of user input device (e.g. 122 in Fig. 1C) of Johnson.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793